PER CURIAM.
The appellant, defendant below, appeals from a final judgment in a condemnation case tried before a jury. The appellant was awarded a verdict of $6,000 for its piece of property.
The condemnation trial was conducted with only two witnesses, an appraiser for the State and an appraiser for the appellant. The appraiser for the appellant placed a value of $11,000 on the property. The appraiser for the State Road Department placed a value on the property also at $11,-000 but made adjustments which, in his opinion, ultimately placed the value of the parcel taken at $5,500. The jury awarded the appellant $6,000 and final judgment was entered on this sum.
The appraiser for the State. Road Department looked to the values placed on land near the parcel in question and made his adjustments based upon these other land values to arrive at the valuation for appellant’s property. The land value was adjusted on the following bases: 1) size of property; 2) elevation of property; 3) front footage, exposure; and 4) use of property taken.
*786It was a matter for the jury to decide the value of the property based on the testimony of the two valuation experts.
We find no reversible error in the record and affirm the lower court.
Affirmed.
ALLEN, C. J., and LILES and PIERCE, JJ-, concur.